j       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                           DIVISION THREE

    STATE OF WASHINGTON,                             )                                FILED
j                         Respondent,
                                                     ) No.
                                                     )
                                                             30709-3-III        JUNE 12,2014
                                                                         In the Office of the Clerk of Court
                                                                       W A State Court of Appeals, Division III
j                                                    )
           v.                                        )
                                                     ) ORDER DENYING MOTION FOR
    RAMIRO FARIAS-GALLEGOS,                          ) RECONSIDERATION AND AMENDING
                                                     ) OPINION
\                         Appellant.                 )




I
           The Court has considered appellant's motion for reconsideration and is of the opinion the

    motion should be denied. Therefore,

           IT IS ORDERED the motion for reconsideration of this court's decision of April 24,
1
    2014, is denied.

           IT IS FURTHER ORDERED the opinion of April 24, 2014, is amended.

           Under ISSUE 8. LFOs, paragraph 3, page 31, it shall read:

            The trial court also ordered Farias-Gallegos to pay $1,705 in court costs and $600 for his
    court-appointed attorney. RCW 10.01.160(3) requires that, "[i]n determining the amount and
    method of payment of costs, the court shall take account of the financial resources of the
    defendant and the nature of the burden that payment of costs will impose." The trial court found
    that Farias-Gallegos has the present or future ability to pay these LFOs. Farias-Gallegos did not
    object to this finding, and cannot challenge it for the first time on appeal. State v. Duncan, No.
    29916-3-III, slip op. at 7-12 (Wash. Ct. App. Mar. 25, 2014),petitionjor review filed, No.
    90188-1 (Wash. April. 30,2014). Furthermore, we conclude it is premature for this court to
    address the assigned error for two reasons.

           DATED: June 12,2014

           PANEL: Judges Brown, Siddoway, Fearing

           FOR THE COURT:
                                                                                  FILED 

                                                                               APRIL 24, 2014 

                                                                        In the Office of the Clerk of Court 

                                                                      W A State Court of Appeals, Division III 





                 IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                                    DIVISION THREE 


     STATE OF WASHINGTON,                           )
                                                    )         No. 30709-3-III
                          Respondent,               )
                                                    )
            v.                                      )
                                                    )
1    RAMIRO FARIAS-GALLEGOS, 
                      )
                                                    )
                                                              UNPUBLISHED OPINION


}
                        Appellant. 
              )

            FEARING, J. - A jury found Ramiro Farias-Gallegos guilty of first degree assault

I    for shooting at J.M., on August 30, 2011, in Pasco. Farias-Gallegos assigns nine errors


I    on appeal: (1) the prosecution committed misconduct when it disclosed gang evidence in



I
1
     discovery, allowed defense counsel to discuss gangs in voir dire, and then elected not to

     offer the gang evidence at trial; (2) defense counsel was ineffective when it failed to

     move to suppress an out-of-court, show-up identification; (3) the trial court erred when it

1	   instructed the jury that-in order to convict Farias-Gallegos-it must find he possessed a

     firearm, but did not specify the firearm's caliber; (4) the trial court erred when it refused
1
     to instruct the jury on accomplice liability; (5) the trial court admitted hearsay in violation

     of the confrontation clause when it allowed officers to testify that Farias-Gallegos
30709-3-III
State v. Farias-Gallegos


"matched" witnesses' descriptions of the shooter; (6) there is insufficient evidence to

support his conviction; (7) cumulative errors combined to deny him a fair trial; (8) the

trial court failed to inquire into Farias-Gallegos' ability to pay before finding that he has

or will have the ability to pay legal financial obligations (LFOs); and (9) the trial court

erred when it imposed gang-related community custody conditions unrelated to the

circumstances of the crime or the crime itself. We agree the trial court should not have

permitted the officers' testimony that Farias-Gallegos matched descriptions given by

witnesses, but rule that the error was harmless. We affirm the other rulings of the trial

court and affirm the conviction.

                                           FACTS

       On August 30,2011, at about 2:30 p.m., J.M. drove to work. I.M. stopped at a

stop sign and saw no cars or pedestrians. He accelerated his car, but immediately

slammed his brakes to avoid hitting two male pedestrians. The two pedestrians angrily

approached I.M.'s driver side window. I.M. rolled down the window and the three

argued. One of the men, who the State believes to have been Ramiro Farias-Gallegos,

said to I.M., "[T]his is my gang. [T]his is my hood and my street." Report of

Proceedings (RP) at 116.

       The pedestrian who referenced his "gang" pulled a gun and threatened to shoot

J.M. I.M. testified at trial, "I didn't care because I've been around guns all my life. I

didn't really care." 3 RP at 116. When the pedestrian pointed his gun at I.M., the latter

                                              2

30709-3-111
State v. Farias-Gallegos


said, "[G]o for it. [T]here are no witnesses around." 3 RP at 116. lM. added, "[T]hat's

fine. Do something. I don't care. It looks small." "If you sh[o]ot me with it I'm pretty

sure it [will] hurt a lot but [won't kill] me." 3 RP at 124. Both pedestrians walked away

and lM. drove off. As lM. drove away, however, one man, who the State believes to

have been Farias·Gallegos, fired the gun at lM. multiple times. lM. was not hit, but one

bullet pierced his driver's side door.

          J.M. parked and exited his car to inspect the damage. The two men ran away.

lM. called the police to report the shooting and then drove home. Dispatch told police

that one man wore a blue shirt and the other wore blue or gray. J.M. later returned to the

scene to speak with police.

          Many individuals witnessed the shooting from a distance. The witnesses testified

at Farias-Gallegos' trial. The description of the shooter varied from witness to witness.

lO., age 12, saw the argument and one man with a gun. He testified that the gun was

silver.   J.~.   heard four to five gunshots. He was unable to describe the shooter or the

shooter's companion.

          Myrna Ochoa heard gunfire from her home's front porch, and immediately sought

to get her son inside. She saw two pedestrians arguing with a driver. At trial, she

testified that, because nearly six months had passed, she could not accurately remember

how the two pedestrians looked, but believed that the shooter wore a white shirt.

          Elvida Murillo and Lucia Valencia both heard multiple gun shots. Both saw two

                                                 3

30709-3-111
State v. Farias-Gallegos


young men running away towards "B" Street. At trial, Murillo testified her memory was

fuzzy, but recalled the two men wore T-shirts. Another witness, Ricardo Castaneda,

testified that he saw two men running on "B" Street.

       J.M. testified the gun pointed at him was black. He also testified that both

pedestrians wore blue jeans, the one who threatened him wore a gray shirt, and the other

man wore a white shirt.

       Police arrived at the scene after the shooting. J.M. told officers that the gun was

semi-automatic. Such a gun would expel shell casings when fired. Police never found a

semi-automatic gun. Police removed a bullet from J.M.'s car and found four shell

casings at the scene. Officers testified that the shells were either from a .32 or .380

caliber handgun.

       Officer Ryan Flanagan wrote in his incident report that the shells were from a .32

caliber handgun. After examining the shells at Farias-Gallegos' trial, Flanagan

confirmed the shells were from a.32 caliber handgun. Officer Dean Perry wrote in his

incident report that the shells came from a .380 caliber gun. Perry testified he examined

the shells at the scene by bending down onto his hands and knees, but did not pick them

up. After examining the shells again at trial, Officer Perry testified that they could be

either from a .32 or .380 caliber gun.

       Police, relying on dispatch and witness descriptions, surrounded the adjacent

neighborhoods and searched for the two men in the direction of"B" Street. Officer Dean

                                              4

30709-3-II1
State v. Farias-Gallegos


Perry passed two men near a known "gang house." One man wore a white shirt and the

other wore a gray shirt. When Officer Perry turned his patrol car around to speak with

them, the two men ran. Perry radioed news of the fleeing men to his fellow officers.

From an overpass, Sergeant Ruben Marquez saw a man wearing a white shirt, but lost

track of him after he ran under a tree. Officer Flanagan saw one young man, wearing a

gray shirt and blue jeans, running through a field. Flanagan lost sight of the man after the

man ran behind a house. On the far side of this house, Officer Michael Wright found a

man hiding under a car wearing a gray shirt and blue jeans. Officer Michael Nelson

arrested this man. Flanagan confirmed this was the same man he chased through a field.

Perry confirmed the arrested man was one of the two who ran from him. The arrested

man was Ramiro Farias-Gallegos.

       Police arrested Farias-Gallegos one hour after and three blocks from the shooting.

Farias-Gallegos explained to officers he hid from them because of an outstanding warrant

for an unpaid traffic ticket. There was no such warrant. Police continued to search for

the gun and other suspect, but found neither.

       Police brought J.M. to the site of the arrest to identify or exclude Farias-Gallegos

as the shooter. At trial, Officer Jesse Romero described the process of the identification:

              Basically we took our victim over where they have a detained
       person. That detained person will then be placed out in front of them, in
       front of a patrol car where he is not able to see our victim but our victim is
       able to see the suspect at the time.



                                                5

30709-3-111
State v. Farias-Gallegos


3 RP at 78.

       Police displayed Farias-Gallegos, but no one else, to J.M. While sitting in Officer

Romero's patrol car from "about two cop cars away," lM. looked at Farias-Gallegos for

about a minute before identifYing him as the person who threatened him through his open

car window. 3 RP at 122. He reflected for a minute, because "I don't want no oe [sic] to

go to jail for something they didn't do." 3 RP at 122. According to lM., at the time of

the identification, he was angry, but not afraid. He was upset by the damage to his car,

not because he could have been hurt. IM. also identified Farias-Gallegos in court, during

trial, as the person who threatened him with a handgun.

                                       PROCEDURE

       At the beginning ofjury selection at trial, the trial court read the second amended

information to the pool of potential jurors:

       Ladies and gentlemen, Mr. Farias-Gallegos is charged with the crime of
       Assault in the First Degree, indicating that on or about August 30, 2011,
       with intent to inflict great bodily harm upon the person of [J.M.] did assault
       such person with a firearm, to wit, a .32 caliber handgun, and specially
       alleging that Mr. Farias-Gallegos or an accomplice at the time of said crime
       was armed with a firearm.

1 RP at 3 (emphasis added).

       After reading the charge against Farias-Gallegos, the court asked jurors whether

they knew officers who might testifY at trial. Juror 19 knew Pasco Officer Dave




                                               6

30709-3-111
State v. Farias-Gallegos


Reardon, stating, "I've met him briefly before, when 1 worked security. 1 worked with

him dealing with gang issues." 1RP at 10. Reardon did not testify at trial.

       Farias-Gallegos claims the State disclosed gang-related evidence in discovery.

The record does not support this claim. Regardless, defense counsel believed the State

intended to seek a gang-related exceptional sentence. Anticipating the admission of

gang-related evidence at trial, defense counsel broached the subject of gangs in voir dire:

             Let's talk about one more hot subject. The subject is, as juror
      number 19 addressed an opinion or at least made a statement earlier, what
      about the subject of street gangs? We've all read in the paper and we've all
      seen on television, street gangs. And that is a subject comes up quite
      frequently.
             The fact that my client mayor may not have been a member of a
      gang at one time in his life, would that in any way-right now, from the
      beginning of this case---cause you to be biased against him?

1 RP at 55. One potential juror expressed a belief that members of the same gang may be

"guilty by association." 1 RP at 55. Other potential jurors responded that they had no

bias against gangs or gang members.

      Ramiro Farias-Gallegos complains that police testified, at trial, that they pursued

and then arrested him because he "matched" or "fit" the description provided by dispatch

and witnesses. The prosecution asked Sergeant Marquez, "Did you see two people that

fit the description of your suspects?" 3 RP at 7. Defense objected claiming hearsay. The

trial court allowed Marquez to testify about what he observed. Marquez then answered,

"Yeah, 1 saw a male wearing darkjeans and a gray shirt holding a phone up to his head.



                                             7

30709-3-111
State v. Farias-Gallegos


That's what 1 saw." 3 RP at 7.

       Prosecution asked Officer Raymond Aparicio, "Did [J.M.] give you a description

of the people that had shot at him?" 3 RP at 42. Aparicio responded, "Yes, he did. He

said-." 3 RP at 42. Defense interjected a hearsay objection. Prosecution moved on,

stating, "We will let [J.M.] testify as to what he said." 3 RP at 42 (some capitalization

omitted).

       The prosecution asked Officer Michael Nelson, "What was it about that person

[found under the car] that led you to believe that he fit the description of one of your

suspects[?]" 3 RP at 87. Defense counsel objected arguing that the prosecution was

attempting to elicit someone else's description of the suspects through Nelson's

testimony. The prosecution responded, "It's not offered for the truth of the matter

asserted. It's to explain why [Officer Nelson] did what he did. This gentleman could be

under the car working on his car. Officer Nelson needs to explain." 3 RP at 88. The

court overruled the objection, but recessed the trial before Officer Nelson answered.

When trial reconvened, Nelson never answered the question.

       Officer Flanagan testified, "Just as 1 was finishing everything up at 7th Lane and B

Street, Officer Perry said he observed two males matching the suspect description in the

area." 3 RP at 24. Officer Wright testified:

              Q: At any time did you locate any of the individuals that fit the
       description of suspects?


                                               8

30709-3-II1
State v. Farias-Gallegos


             A: I did, in the backyard of 1012 South 5th Avenue. We located the
      subject hiding underneath a car.

3 RP at 69. Officer Romero also testified he located an individual matching the

description of the suspect under a car. Farias-Gallegos did not object to the testimony of

Wright and Romero.

      Officer Dean Perry testified about witnesses' descriptions of the suspects:

            Q: Did [J.M.] identifY the clothing and or appearance of the two
      suspects to you?
            A: He did and-
            Q: I'm asking whether or not he did and not what he said[.]
            A: He did.

             Q: Do you recall how those two individuals were dressed?
             A: I believe I have to refer to my report to be sure but I believe one
      had a white shirt and one had a gray shirt on and they appeared to be
      dressed like typical gang members in that area.

3 RP at 54-55. Defense counsel objected for lack of foundation.

      Outside the jury's presence, the prosecution addressed this objection:

      Your Honor, I wanted to go briefly without the jury. I need to make a
      record. Officer Perry made a reference to the suspect being a gang member
      but I'm not pursuing a gang aggravator on this case. I think it certainly was
      a possibility but I'm not going that route. As far as curative instruction if
      counsel requests one I wouldn't have any objection to that at alL

3 RP at 66. Defense counsel then expressed surprise that the prosecution was not

pursuing an exceptional gang sentence.




                                            9

    30709-3-111
    State v. Farias-Gallegos


           Without objection, Officer Perry also testified he first saw the two suspects near a

    known "gang house." 1.M. testified Farias-Gallegos told him, "[T]his is my gang, this is

    my hood and my street" when threatening him. 3 RP at 116.

           At the conclusion of trial, the court instructed the jury that it must find beyond a

    reasonable doubt that Farias-Gallegos assaulted J.M. armed with a firearm, but the court

    did not instruct the jury it must find Farias-Gallegos was armed with a .32 caliber

    handgun. The court also declined to instruct the jury on accomplice liability. A jury

    rendered a guilty verdict for first degree assault for shooting at J .M.

           At sentencing, the trial court found Farias-Gallegos has the present or future


!   ability to pay legal financial obligations (LFOs) and imposed $3,405 in LFOs. The trial



I   court sentenced Farias-Gallegos to 168 months' confinement followed by 36 months'

    community custody. The trial court imposed multiple conditions on defendant's


I
i
    community custody including, "[n]o contact with known gang members" and "[n]o

    possession of gang paraphernalia including clothing, insignia, medallions, etc." Clerk's
!

I
!
!
    Papers (CP) at 17.
l
i                                     LAW AND ANALYSIS

           ISSUE 1. PROSECUTORIAL MISCONDUCT

           Ramiro Farias-Gallegos contends the prosecution committed misconduct by

    inserting and then downplaying gang evidence into the trial and by allegedly asserting

    and then withdrawing a criminal gang sentencing enhancement in the case. F arias­

                                                  10 

30709-3-UI
State v. Farias-Gallegos


Gallegos claims the State, at the worst, "informed" Farias-Gallegos to prepare to confront

evidence of gang activity, or, at the least, misled him into believing it sought a sentencing

enhancement. During voir dire, defense counsel questioned jurors about prejudice

toward criminal gangs. Farias-Gallegos now argues his counsel questioned the jurors on

the subject because of deceit by the State and, further, that the prosecution should have

immediately alerted him during voir dire that it did not seek a sentencing enhancement,

rather than wait until testimony.

       Ramiro Farias-Gallegos runs his arguments together, but we will separate, for

analysis, arguments based on gang-related evidence from arguments surrounding the

alleged deception that the State sought a gang sentencing enhancement. We address the

latter first, because that analysis impacts our rulings with regard to the evidence.

       A sentencing court may enhance or reduce a convicted defendant's sentence

beyond or below the standard range based upon aggravating or mitigating circumstances.

RCW 9.94A.535. One sentencing enhancement arises when "[t]he defendant committed

the offense to obtain or maintain his or her membership or to advance his or her position

in the hierarchy of an organization, association, or identifiable group." RCW

9.94A.535(3)(s). This enhancement is known as the criminal street gang sentencing

enhancement. State v. Moreno, 173 Wash. App. 479, 496, 294 P.3d 812 (2013). If the

prosecution intends to seek an exceptional sentence, it must give notice to the defense of

the underlying aggravating factors. RCW 9.94A.537(1). Typically, the prosecution

                                             11 

30709-3-III
State v. Farias-Gallegos


includes such notice in the charging infonnation. Here, the prosecution provided no such

notice in the infonnation or otherwise. Therefore, defense counsel had no justifiable

reason to believe that the prosecution would introduce gang evidence for the purpose of

seeking an exceptional sentence.

       Congruent with its disclosure duties, the prosecution provided defense counsel

gang evidence it possessed and a list of witnesses that might testify at trial. It is

necessary that the prosecutor resolve doubts regarding disclosure in favor of sharing the

evidence with the defense. State v. Dunivin, 65 Wash. App. 728, 733-34, 829 P.2d 799

(1992). Disclosing more, rather than less, evidence should be applauded rather than

sanctioned. If defendant had confusion resulting from this disclosure as to whether an

exceptional sentence was sought, defendant could have raised and resolved the confusion

before voir dire.

       The record does not confinn Ramiro Farias-Gallegos' assertion that the State

infonned him to be ready to confront evidence about gangs. The State listed Officer

Reardon on its list of witnesses, but the list did not disclose that Reardon would testify on

the subject of gangs. Ramiro Farias-Gallegos contends that discovery documents

included Reardon's expert opinions regarding gangs. But Farias-Gallegos did not place

such documents in the court record.

       The prosecution may present gang evidence without seeking a gang-related

exceptional sentence. State v. Embry, 171 Wash. App. 714, 732, 287 P.3d 648 (2012). The

                                              12 

30709-3-111
State v. Farias-Gallegos


jury heard evidence from which it might conclude that Ramiro Farias-Gallegos was a

member ofa gang. The State asked Officer Dean Perry, who responded to 1.M.'s call,

what steps he took to investigate the allegations of criminal activity. Perry responded

that he drove east of the Ochoa house and to where "we know a gang house is." 3 RP at

55. Farias-Gallegos did not object to this testimony. Shortly thereafter, the State asked

Perry to describe the dress of the two gentlemen who fled his presence. Perry responded

that one wore a white shirt and the other a gray shirt. He then volunteered that they were

dressed liked gang members. Farias-Gallegos objected to the answer as lacking a

foundation and the court sustained the objection. Farias-Gallegos did not then seek a

limiting instruction or a mistrial.

       Although the State did not seek a gang sentencing enhancement, gang-related

evidence was integral to the trial. The evidence was part of the narrative of the crime.

When Farias-Gallegos and his companion approached J.M. in his car, Farias-Gallegos

told J.M. that "this is my gang, this is my hood, and my street." 3 RP at 116. The

testimony provided an explanation and motivation for Farias-Gallegos' later shooting at

1.M. Farias-Gallegos wanted another young man to tread carefully through the former's

gang territory. Farias-Gallegos wanted the other youth to know who was boss.

       Ramiro Farias-Gallegos argues that the prejudice against him was exacerbated

when Officer Reardon testified as to his expertise in gangs. This assertion is incorrect.

Reardon never testified. When introducing himself and describing his qualifications,

                                             13 

     30709-3-111
     State v. Farias-Gallegos


     Officer Brad Gregory testified that he had earlier been assigned to the police department

     gang unit. The testimony was in passing and suggested no connection to the conduct of

     Farias-Gallegos. The testimony did not prejudice Farias-Gallegos.

            Farias-Gallegos argues that evidence of gang affiliation is inflammatory and

     prejudicial and should scrupulously be avoided. But Farias-Gallegos raised no objection

     to 1.M.'s testimony of the former's comment about his "gang" and "hood" during the oral

     confrontation. Farias-Gallegos assigns no error on appeal to the introduction of this

     harmful testimony.

            The two cases cited by Farias-Gallegos, State v. Asaeli, 150 Wash. App. 543, 208
P.3d 1136 (2009) and State v. Johnson, 124 Wn.2d 57,873 P.2d 514 (1994), help him

     none. In the former decision, the court held gang evidence to be prejudicial because the

     State argued a murder was gang-related but presented no testimony of the existence ofa

     gang. In the latter decision, the court held evidence of the defendant's gang membership

     to be relevant during a sentencing hearing.

            Courts are not reluctant to allow evidence of defendant's relationship to a gang

     when the evidence is relevant to the prosecution. In State v. Moran, 119 Wash. App. 197,

     81 P.3d 122 (2003), the court allowed the admission ofa letter defendant wrote to a

     friend asking that the friend stop the defendant's girl friend, referenced by degrading

     gangish terms, from cooperating with the police. Defendant signed the letter, "Your

     homie," which defendant argued showed a gang connection. In State v. Cronin, 142

                                                   14
I
j

I
:j
30709-3-111
State v. Farias-Gallegos


Wn.2d 568, 14 P.3d 752 (2000), the court allowed testimony from the defendant's girl

friend that he drove her to a home where gang members, "Viet Boys," lived, since the

testimony was part of the narrative behind the crime. In State v. Campbell, 78 Wn. App.

813,901 P.2d 1050 (1995), the court allowed testimony of defendant's involvement in

gang activity to show premeditation, motive, and intent. The evidence was probative of

the State's theory that the murder resulted from defendant responding with violence to

challenges to his status within his gang.

       The nub ofRamiro Farias-Gallegos' argument surrounding references to gangs is

that the prosecution engaged in misconduct. A defendant claiming prosecutorial

misconduct must show that the prosecutor's conduct was both improper and prejudicial in

the context of the entire record and circumstances at trial. State v. Miles, 139 Wash. App.
879, 885, 162 P.3d 1169 (2007). A prosecutor's conduct may be improper when he or

she '" appeals to jurors' fear and repudiation of criminal groups.'" State v. Ramos, 164
Wash. App. 327, 338 n.3, 263 P.3d 1268 (2011) (quoting State v. Perez-Mejia, 134 Wn.

App. 907, 916, 143 P.3d 838 (2006».

       Ramiro Farias-Gallegos suggests the prosecution engaged in misconduct by failing

to alert defense counsel, during voir dire questioning about gang prejudice, that the State

did not seek a sentencing enhancement. Farias-Gallegos cites no authority to support this

contention. The State had no reason to warn or stop defense counsel from asking voir

dire questions about gangs. Given that gang evidence was admitted at trial and relevant

                                             15 

30709-3-III
State v. Farias-Gallegos


to the case, defense counsel properly asked about bias among potential jurors.

       ISSUE 2. INEFFECTIVE ASSISTANCE OF COUNSEL

       Ramiro Farias-Gallegos argues his trial counsel provided ineffective assistance of

counsel when he failed to seek suppression of the identification by J.M. shortly after

Farias-Gallegos' seizure. Farias-Gallegos emphasizes that J.M. saw him briefly and then

described his assailant to dispatch as wearing a blue shirt and baggy pants, but he wore a

gray shirt and jeans at the show-up identification. J.M. further showed a lack of attention

to detail by testifying that Farias-Gallegos came from a house for the show-up when, in

fact, Farias-Gallegos came from a patrol car. According to Farias-Gallegos, there was no

justification for not trying to suppress the show-up identification. Thus, his counsel was

ineffective by not trying. Moreover, the trial court would have granted the motion to

suppress, so counsel's error resulted in prejudice.

       Appellate courts strongly presume trial counsel was effective. State v. McFarland,

127 Wash. 2d 322, 335, 899 P.2d 1251 (1995). To prevail on an ineffective assistance

claim, appellant must show his attorney was not functioning as counsel as guaranteed by

the Sixth Amendment. In re Pers. Restraint o/Gentry, 137 Wash. 2d 378, 400-01, 972 P.2d
1250 (1999) (quoting Strickland v. Wash., 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed.
2d 674 (1984». Farias-Gallegos must show:

       (1) defense counsel's representation was deficient, i.e., it fell below an
       objective standard of reasonableness based on consideration of all the
       circumstances; and (2) defense counsel's deficient representation

                                             16
30709-3-111
State v. Farias-Gallegos


       prejudiced the defendant, i.e., there is a reasonable probability that, except
       for counsel's unprofessional errors, the result of the proceeding would have
       been different.

McFarland, 127 Wash. 2d at 334-35; Strickland, 466 U.S. at 687. If one prong of the test

fails, we need not address the remaining prong. State v. Hendrickson, 129 Wash. 2d 61, 78,

917 P.2d 563 (1996). "If trial counsel's conduct can be characterized as legitimate trial

strategy or tactics, it cannot serve as a basis for a claim that the defendant received

ineffective assistance of counsel." State v. McNeal, 145 Wash. 2d 352, 362, 37 P.3d 280

(2002).

       We address the underlying law of identifications before discussing whether

counsel's assistance was ineffective. If an identification procedure is both suggestive and

likely to give rise to a substantial risk of misidentification, the resulting identification is

inadmissible. State v. Hilliard, 89 Wn.2d 430,438, 573 P.2d 22 (1977); Manson v.

Brathwaite, 432 U.S. 98, 114,97 S. Ct. 2243, 53 L. Ed. 2d 140 (1977). A court must first

determine whether the identification procedure is suggestive, unduly calling attention to

one individual over others. State v. Kinard, 109 Wash. App. 428, 433, 36 P.3d 573 (2001).

This is the case here because officers presented only one person to lM., namely Farias-

Gallegos. If suggestive, a court then assesses whether the identification procedure

created a substantial likelihood of misidentification-that is, reliability. Kinard, 109 Wn.

App. at 433. Traditionally, courts consider five factors to determine reliability: "(1) the

opportunity of the witness to view the [suspect] at the time [of the crime]; (2) the

                                               17 

30709-3-111
State v. Farias-Gallegos


witness's [level] of attention; (3) the accuracy of the witness's prior description ... ; (4)

the level of certainty ... at ... confrontation; and (5) the time between the [offense] and

... confrontation." State v. Barker, 103 Wash. App. 893, 905, 14 P.3d 863 (2000); Neil v.

Biggers, 409 U.S. 188, 199-200,93 S. Ct. 357, 34 L. Ed. 2d 401 (1972).

       These factors show that J.M.'s identification of Farias-Gallegos was reliable.

Farias-Gallegos stood inches from J.M.'s open driver side window while the two argued.

J.M. got a clear opportunity to view the suspect at the time of the crime. Once asked to

identify Farias-Gallegos as either the shooter or not, he was two car lengths from Farias-

Gallegos. J .M. took his time to ensure an accurate identification. J .M. testified he was

certain when identifying Farias-Gallegos:

               Q: And you sat there and said I'm not sure?
               A: I said that's him.
               Q: And that took you how long? A minute?
               A: Yeah. I wanted to make sure it was him. I don't want no oe
       [sic] to go to jail for something they didn't do.

3 RP at 122. The shooting occurred about 2:30 p.m. and police arrested Farias-Gallegos

about 3 :30 p.m. J .M. identified him shortly thereafter.

       We cannot ask trial counsel his reasons for not seeking to quash testimony of the

on-site identification. Thus, we must fathom the universe of possibilities for omitting a

motion to exclude. In turn, we must ponder whether one or more possibility is a

legitimate reason. We give great deference to trial counsel's performance and begin our

analysis with a strong presumption that counsel was effective. Farias-Gallegos must

                                              18 

30709-3-III
State v. Farias-Gallegos


overcome this presumption and show that his counsel's failure to request the instruction

could not have been a legitimate trial tactic to support his claim of ineffective assistance.

Strickland, 466 U.S. at 689; State v. Grier, 171 Wn.2d 17,20,246 P.3d 1260 (2011).

       Trial counsel had a strategic reason for not seeking to suppress the identification.

The assault occurred in a neighborhood with gangs where witnesses could identify the

suspects but were afraid to testify against them. When neighbors are familiar with each

other, the likelihood of misidentification due to a suggestive procedure is highly

unlikely. Under these circumstances, the better defense tactic may be to push for trial

and hope that witnesses do not show. A pretrial hearing to quash the evidence gives the

State two opportunities to offer evidence for the record. Thus, defense counsel's choice

to avoid a pretrial hearing to suppress the show-up identification was strategically sound.

       ISSUE 3. JURY INSTRUCTIONS-"To WIT, A .32 CALIBER HANDGUN"

       In its second amended information, the State charged Ramiro Farias-Gallegos with

assaulting J.M. ''with a firearm to wit: a .32 caliber handgun." CP at 64. Nevertheless,

the trial court instructed the jury that, to convict Farias-Gallegos of assault, it must find

Farias-Gallegos used a firearm, without mention of the information's reference to a .32

caliber handgun. Farias-Gallegos contends the "broader-than-the-information"

instruction is reversible error.

       Ramiro Farias-Gallegos forwards broad principles that support his argument. A

criminal defendant has a constitutional right to know the charges against him. The State

                                              19 

30709-3-III
State v. Farias-Gallegos


violates this right when it amends the information after resting its case. State v. Pelkey,

109 Wash. 2d 484, 487, 745 P.2d 854 (1987); accord State v. Markle, 118 Wn.2d 424,436­

37, 823 P .2d 1101 (1992). An "instruction may not be more far-reaching than the charge

in the information." State v. Brown, 45 Wash. App. 571, 576, 726 P.2d 60 (1986).

       Concise rules favor the State. The charging "information must state all the

essential statutory and nonstatutory elements of the crimes charged." State v. Tvedt, 153

Wn.2d 705,718, 107 P.3d 728 (2005). But the inclusion of extra language alleging an

unnecessary fact in an information is surplusage unless that language is incorporated into

the jury instructions. State v. Crittenden, 146 Wn. App. 361,368-69, 189 P.3d 849

(2008) (citing State v. Rivas, 49 Wn. App. 677,683, 746 P.2d 312 (1987)). In other

words, where unnecessary language is included in the information, the surplus language

is not an element of the crime that must be proved unless it is repeated in the jury

instructions. Tvedt, 153 Wash. 2d at 718; State v. Miller, 71 Wash. 2d 143, 146,426 P.2d 986

(1967).

       The caliber of gun used by Farias-Gallegos was an unnecessary fact and thus

surplusage in the information. The caliber of the gun was not repeated in the jury

instruction. Thus, no error lies in the information.

       ISSUE 4. JURY INSTRUCTIONS-ACCOMPLICE LIABILITY

       Ramiro Farias-Gallegos next contends the trial court erred when it refused to

instruct the jury on accomplice liability. This assignment of error arises because the

                                             20 

30709-3-III
State v. Farias-Gallegos


State's information charged that Farias-Gallegos or "an accomplice" was armed with a

firearm at the time of the assault. Farias-Gallegos complains the jury may have found

him guilty as an accomplice without proper instruction.

       During trial, the State did not argue that Farias-Gallegos was an accomplice.

Neither the State nor Farias-Gallegos argued that someone else may have been the

shooter. Farias-Gallegos argued he was not one of the two pedestrians. Thus, neither the

State's nor Farias-Gallegos's theory of the case warranted instructing the jury on

accomplice liability. In the end, accomplice liability was not an issue.

       A trial court's refusal to issue a requested instruction, when based on the evidence

in the case, is reviewed for abuse of discretion. State v. Reed, 168 Wash. App. 553, 571,

278 P.3d 203 (2012). A trial court abuses its discretion only where its decision is

"manifestly unreasonable or based upon untenable grounds or reasons." State v. Powell,

126 Wash. 2d 244, 258, 893 P.2d 615 (1995). Jury instructions "are sufficient if they

correctly state the law, are not misleading, and permit the parties to argue their theories of

the case." State v. Peerson, 62 Wash. App. 755, 771, 816 P.2d 43 (1991) (quoting State v.

Vahey, 49 Wash. App. 767, 772-73, 746 P.2d 327 (1987)). The trial court did not abuse its

discretion when it refused to instruct the jury on accomplice liability.

       ISSUE 5. HEARSAY-"FIT" THE DESCRIPTION

       The State elicited testimony from police officers that Farias-Gallegos "fit" or

"matched" witnesses' descriptions of the shooter. While officers did not repeat these

                                             21 

30709-3-III
State v. Farias-Gallegos


witnesses' descriptions verbatim, the jury could infer the content of these descriptions

from the officers' more general testimony. Ramiro Farias-Gallegos argues that the

officers' testimony was inadmissible hearsay.

       The State asked Sergeant Ruben Marquez: Did you see two persons who fit the

description of your subjects? Defendant objected and the State responded that it did not

seek the statement only what the officer observed. The court allowed the question to be

answered. Marquez responded, I saw a male wearing jeans and a gray shirt holding a

phone up to his head. Marquez later testified, without objection, that, at the time Farias-

Gallegos was detained, he wore the same clothing and haircut, everything fit the "exact

description." 3 RP at 10.

       Officer Michael Nelson testified, without objection, that, after he joined the

search, he found a suspect that matched the description of the suspects. The suspect hid

underneath a car. The prosecution then asked Marquez, What was it about that person

that led you to believe that he fit the description of one of your suspects? The defense

objected on the ground of hearsay. Also, the State had failed to lay a foundation as to

who provided the description and the nature of the description. The State explained the

question was not asked for the purpose of establishing the truth of the description but to

explain the officer's actions. The trial court overruled the objection but recessed the trial

for lunch before Officer Marquez answered 'the question. When court resumed in the




                                             22 

30709-3-II1
State v. Farias-Gallegos


afternoon, the State did not repeat the question and Marquez never answered the

questions.

       Officer Flanagan testified without objection, "Just as I was finishing everything up

at 7th Lane and B Street, Officer Perry said he observed two males matching the suspect

description in the area." 3 RP at 24. Officer Wright testified:

              Q: At any time did you locate any of the individuals that fit the
       description of suspects?
              A: I did, in the backyard of 1012 South 5th Avenue. We located the
       subject hiding underneath a car.

3 RP at 69. Officer Romero, without objection, testified he located an individual

matching the description of the suspect under a car.

       Officer Dean Perry testified about witnesses' descriptions of the suspects:

             Q: Did [J.M.] identify the clothing and or appearance of the two
       suspects to you?
             A: He did and-
             Q: I'm asking whether or not he did and not what he said[.]
             A: He did.

              Q: Do you recall how those two individuals were dressed?
              A: I believe I have to refer to my report to be sure but I believe one
       had a white shirt and one had a gray shirt on and they appeared to be
       dressed like typical gang members in that area.

3 RP at 54-55. Defense counsel objected for lack of foundation.

       "Hearsay is a statement, other than one made by the declarant while testifying at

the trial or hearing, offered in evidence to prove the truth of the matter asserted." ER

801(c). Unless an exception or exclusion applies, hearsay is inadmissible. ER 802. The
                                                                                              f
                                             23
                                                                                              I
                                                                                              I
30709-3-111
State v. Farias-Gallegos


use of hearsay impinges upon a defendant's constitutional right to confront and cross-

examine witnesses. State v. Neal, 144 Wn.2d 600,607,30 P.3d 1255 (2001).

       Officers testified that Farias-Gallegos "matched" or "fit" descriptions from

witnesses. This was hearsay. The State contends the statements are admissible under the

exception in ER 803(a)(3), to show the existing mental condition of the officers by

explaining why they arrested Farias-Gallegos. But whether the arrest of Farias-Gallegos

was based upon probable cause was not an issue at trial. Whether Farias-Gallegos was

guilty was at issue, not whether grounds existed for his arrest. Thus, the testimony

remains hearsay.

       "A statement is not hearsay if it is used only to show the effect on the listener,

without regard to the truth o/the statement." State v. Edwards, 131 Wash. App. 611, 614,

128 P .3d 631 (2006) (emphasis added). Out-of-court declarations made to a law

enforcement officer may be admitted to demonstrate the officer's or the deClarant's state

of mind only if their state of mind is relevant to a material issue in the case; otherwise,

such declarations are hearsay. State v. Johnson, 61 Wash. App. 539, 545, 811 P.2d 687

(1991); State v. Aaron, 57 Wash. App. 277, 279-81, 787 P.2d 949 (1990); State v. Stamm,

16 Wash. App. 603, 610-12, 559 P.2d 1 (1976). Hearsay is always hearsay, but admissible

hearsay, like relevance, depends on the issues in the case.

       Several analogous decisions compel a conclusion that the Pasco officers'

testimony was inadmissible hearsay. In State v. Lowrie, 14 Wash. App. 408, 542 P.2d 128

                                              24 

30709-3-III
State v. Farias-Gallegos


(1975), a detective testified that an infonnant told him the defendant was involved in the

crimes that were the subject of the prosecution. Although the trial court indicated that the

testimony was not admitted for the truth of the matter asserted, but only to show that the

statement was made and that it in tum resulted in police action, the appellate court held

the statement was inadmissible hearsay. The court reasoned that neither the making of

the statement by the infonnant nor the resultant police action was relevant to any issue in

the case, except to prove the truth of the matter asserted.

       In Aaron, 57 Wash. App. at 279-81, an officer testified to an out-of-court declaration

made by a police dispatcher. The court reasoned that if the legality of the search and

seizure was being challenged, the infonnation available to the officer as the basis for his

action would be relevant and material. Nevertheless, the officer's state of mind in

reacting to the infonnation he learned from the dispatcher was not an issue and did not

make detennination of the action more probable or less probable than it would be without

the evidence.

       In Johnson, 61 Wash. App. 539, an officer testified to infonnation from a

confidential infonnant recorded in a search warrant affidavit. The State argued that the

lieutenant's testimony was not "offered ... to prove the truth of the matter asserted, '" ER

801 (c), but only to show the officer's state of mind at the time the search warrant was

executed. The defendant did not challenge the validity or execution of the search

warrant, so the lieutenant's state of mind in executing it was therefore not at issue.

                                             25 

30709-3-III
State v. Farias-Gallegos


       Finally in Edwards, 131 Wash. App. at 614-15, a detective testified that he initiated

his investigation of the defendant based on the statements of a confidential informant.

Thus, the State argued this testimony was not offered to prove the truth of the

confidential informant's statement to the detective, but only to explain why the detective

began to investigate that particular person. The Edwards Court ruled the statement

inadmissible hearsay because it was only relevant if offered for its truth, since the

detective's motive for starting his investigation "was not an issue in controversy."

Edwards, 131 Wash. App. at 614.

       None ofthe Pasco officers specified who described the suspects to them. Thus,

the declarants are unknown and the specific descriptions are missing. Thus, the State

could argue that the officers' testimony was not hearsay since the witnesses' statements

were not repeated in court. But, Johnson, 61 Wash. App. 539, demands an opposite

conclusion.

       In Johnson, the lieutenant did not testity to the contents of the informant's

statement, but trial court allowed testimony, based on the statement, that he had reason to

suspect the appellant was involved in drug trafficking. The Washington Court of Appeals

noted that cases from other jurisdictions have held that a law enforcement officer's

testimony concerning an informant's or eyewitness's statement is inadmissible hearsay

even where the officer does not repeat the contents of the statement, but only testifies that

the statement led police to investigate or arrest the defendant. See State v. Irving, 114

                                             26 

30709-3-II1
State v. Farias-Gallegos


N.J. 427, 555 A.2d 575 (1989); State v. Hardy, 354 N.W.2d 21,23 (Minn. 1984); Postell

v. State, 398 So. 2d 851, 854 (Fla. Dist. Ct. App.); Favre v. Henderson, 464 F.2d 359 (5th

Cir. 1972). The Johnson court held that where the inescapable inference from the

testimony is that a nontestifying witness has furnished the police with evidence of the

defendant's guilt, the testimony is hearsay, notwithstanding that the actual statements

made by the nontestifying witness are not repeated. Johnson, 61 Wash. App. at 547.

       Since we rule that the officers' testimony was inadmissible, we must next decide if

the error in admitting the testimony was harmless or prejudicial. The admission of the

evidence raises confrontation clause concerns. See generally, Crawfordv. Wash., 541
U.S. 36, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004). A constitutional error is harmless if

the appellate court is assured beyond a reasonable doubt that the jury verdict is

unattributable to the error. State v. Anderson, 171 Wash. 2d 764, 770, 254 PJd 815 (2011).

This court employs the "overwhelming untainted evidence" test and looks to the

untainted evidence to determine if it is so overwhelming that it necessarily leads to a

finding of guilt. Anderson, 171 Wash. 2d at 770.

       The following discussion, of whether the evidence is sufficient to support Farias-

Gallegos' conviction, subsumes this harmless error analysis by excluding the officers'

hearsay statements from the sufficiency of the evidence analysis. Overwhelming

evidence supports the conviction, even ignoring the hearsay statements. The hearsay

statements added little to the trial, because the officers provided no details as to what

                                             27 

30709-3-III
State v. Farias-Gallegos


witnesses said. J.M. saw Farias-Gallegos up close and indentified him shortly thereafter.

Farias-Gallegos fled the scene and was found hiding under a car. He prevaricated to

officers by stating he had an outstanding warrant. We conclude the error was harmless.

       ISSUE   6. SUFFICIENCY OF EVIDENCE

       For a variety of reasons, Ramiro Farias-Gallegos contends the State did not

produce sufficient evidence for the jury to find each element of the crime beyond a

reasonable doubt. First, J.M. did not see who shot at him because he was driving from

the shooter. Second, 1.M. testified someone other than Farias-Gallegos wore a white shirt

and the gun was black. Ms. Ochoa and her son, the only two people who witnessed the

shooting, testified the individual with the gun wore a white shirt. And lose testified the

gun was silver. Third, the information alleged the shooter possessed a .32 caliber

handgun. But the State produced no evidence showing that .32 handgun was at the

scene. Shell casings found at the scene could have been shot from a .380 even if the

casings were .32.

       We find there to be sufficient evidence. While neighborhood witnesses hesitated

to testity against Farias-Gallegos and were uncertain about the color of the suspect's

clothing, 1.M. clearly identified Farias-Gallegos as the person who threatened him with a

gun just before shots were fired. Commonsense supports a conclusion that, if Farias-

Gallegos threatened 1.M. with a gun, Farias-Gallegos is the one who immediately

thereafter fired the gun. Officer Flanagan testified that the shell casings found at the

                                             28 

30709-3-II1
State v. Farias-Gallegos


scene were for a .32 caliber handgun. To the extent other officers' testimony conflicted

with Officer Flanagan's, this court defers to the jury's determinations of credibility.

       Evidence is sufficient if a rational trier of fact could find each element of the

crime beyond a reasonable doubt. State v. Green, 94 Wash. 2d 216, 221, 616 P .2d 628

(1980). Both direct and indirect evidence may support the jury's verdict. State v.

Brooks, 45 Wash. App. 824, 826, 727 P.2d 988 (1986). This court draws all reasonable

inferences in favor of the State. State v. Partin, 88 Wash. 2d 899, 906-07, 567 P.2d 1136

(1977). Only the trier of fact weighs the evidence and judges the credibility of witnesses.

State v. Carver, 113 Wash. 2d 591, 604, 781 P.2d 1308, 789 P.2d 306 (1989).

       The jury found Farias-Gallegos guilty of first degree assault. RCW

9A.36.011(1)(a) reads, "A person is guilty of assault in the first degree ifhe or she, with

intent to inflict great bodily harm ... [a]ssaults another with a firearm or any deadly

weapon or by any force or means likely to produce great bodily harm or death." The

evidence shows Farias-Gallegos shot a firearm toward I.M. in order to harm him.

       Overwhelming evidence supports the conviction, even ignoring the hearsay

statements. The hearsay statements added little to the trial, because the officers provided

no details as to what witnesses said. I.M. saw Farias-Gallegos up close and indentified

him shortly thereafter. Farias-Gallegos fled the scene and was found hiding under a car..

He prevaricated to officers by stating he had an outstanding warrant. Given this




                                             29 

30709-3-III
State v. Farias-Gallegos


overwhelming evidence, we conclude the admission of the officers' hearsay testimony

was harmless.

       ISSUE    7. CUMULATIVE ERROR

       Under the cumulative error doctrine, a defendant may be entitled to a new trial

when the trial court's multiple errors combined to deny the defendant a fair trial. In re

Pers. Restraint ofLord, 123 Wash. 2d 296, 332, 868 P.2d 835 (1994). The defendant bears

the burden of proving an accumulation of error of sufficient magnitude to warrant a new

trial. Lord, 123 Wash. 2d at 332. Farias-Gallegos contends that based upon the many

assigned errors, Farias-Gallegos did not receive a fair trial. We have already ruled there

was only one error and the error was harmless. It follows there was no cumulative,

prejudicial error.

       ISSUE    8. LFOs

       Whenever a person is convicted in superior court, the court may order the payment

ofa legal financial obligation as part of the sentence. RCW 9.94A.760(1). "'Legal

financial obligation[s]," defined by RCW 9.94A.030(30), include "restitution to the

victim, statutorily imposed crime victims' compensation fees ... court costs, county or

interlocal drug funds, court-appointed attorneys' fees, and costs of defense, fines, and any

other financial obligation that is assessed to the offender as a result of a felony

conviction. "




                                              30 

30709-3-111
State v. Farias-Gallegos


       The trial court ordered Farias-Gallegos to pay a $500 victim assessment pursuant

to RCW 7.68.035. This imposition does not require the trial court to consider Farias-

Gallegos' ability to pay.

       The trial court also ordered Farias-Gallegos to pay $1,705 in court costs. RCW

10.01.160(3) requires that, "[i]n determining the amount and method of payment of costs,

the court shall take account of the financial resources of the defendant and the nature of

the burden that payment of costs will impose." The trial court made no specific finding

ofFarais-Gallegos' ability to pay the costs. Nonetheless, we conclude it is premature for

this court to address the assigned error for two reasons.

       First, challenges to LFOs are not properly before this court until the State seeks to

enforce them. State v. Hathaway, 161 Wash. App. 634, 651,251 P.3d 253 (2011); State v.

Smits, 152 Wash. App. 514, 524,216 P.3d 1097 (2009). Because a person is not an

"aggrieved party" under RAP 3.1 "until the State seeks to enforce the award of costs and

it is determined that [the defendant] has the ability to pay," appellate review is

inappropriate. State v. Mahone, 98 Wash. App. 342, 349, 989 P.2d 583 (1999); see also

State v. Blank, 131 Wash. 2d 230, 242, 930 P .2d 1213 (1997) .. In State v. Crook, 146 Wn.

App. 24, 27-28, 189 P.3d 811 (2008), this division held that "[m]andatory Department of

Corrections deductions from inmate wages for repayment of legal financial obligations

are not collection actions by the State requiring inquiry into a defendant's financial

status." Thus, "[i]nquiry into the defendant's ability to pay is appropriate only when the

                                             31 

30709-3-III
State v. Farias-Gallegos


State enforces collection under the judgment or imposes sanctions for nonpayment."

Crook, 146 Wash. App. at 27.

       Second, when and if the State seeks to collect, Farias-Gallegos may petition the

court for remission under RCW 10.01.160(4), which states:

      A defendant who has been ordered to pay costs and who is not in
      contumacious default in the payment thereof may at any time petition
      the sentencing court for remission of the payment of costs or of any
      unpaid portion thereof. If it appears to the satisfaction of the court
      that payment of the amount due will impose manifest hardship on the
      defendant or the defendant's immediate family, the court may remit all
      or part of the amount due in costs, or modify the method of payment
      under RCW 10.01.170.

The denial or granting of that motion would warrant appellate review.

      ISSUE 9. COMMUNITY CUSTODY CONDITIONS

      Farias Gallegos challenges two conditions for community custody imposed by the

trial court: no contact with known gang members; and no possession of gang

paraphernalia including clothing, insignia, and medallions. He contends the State

presented no evidence that the crime was gang related. Therefore, the court abused its

discretion by imposing these conditions.

      The sentencing court has discretion to impose conditions on community custody

that relate to the crime or attendant circumstances. RCW 9.94A.030(10); RCW

9.94A.703(3)(f). In tum, as part of any sentence, the court may impose and enforce

crime related prohibitions and affirmative conditions as provided in chapter 9.94A RCW.



                                           32 

30709-3-111
State v. Farias-Gallegos


RCW 9.94A.505(8). A "crime related prohibition" is "an order of a court prohibiting

conduct that directly relates to the circumstances of the crime for which the offender has

been convicted." RCW 9.94A.030(10). In tum, "'[c]ircumstance' is defined as '[a]n

accompanying or accessory fact.'" State v. Williams, 157 Wash. App. 689, 692, 239 PJd

600 (2010) (quoting BLACK'S LAW DICTIONARY 277 (9th ed. 2009». "The courts strive

to protect freedom of speech, religion and racial equality, but freedom of association may

be restricted if reasonably necessary to accomplish the essential needs of the state and

public order." Malone v. United States, 502 F.2d 554,556 (9th Cir. 1974). But "[n]o

causal link need be established between the condition imposed and the crime committed,

so long as the condition relates to the circumstances of the crime." Williams, 157 Wn.

App. at 691-92 (citing State v. Llamas-Villa, 67 Wash. App. 448, 456, 836 P.2d 239

(1992».

      This court reviews sentencing conditions for abuse of discretion. State v.

Crockett, 118 Wash. App. 853, 856, 78 P.3d 658 (2003). This court "reverse[s] only if the

decision is manifestly unreasonable or ... based on untenable grounds." Williams, 157
Wash. App. at 691.

      During the altercation with I.M., Farias-Gallegos explained the reason for his

aggression, "this is my gang, this is my hood and my street." 3 RP at 116. Farias-

Gallegos shot at I.M. for disrespecting him on his turf in accordance with gang culture.

Thus, the trial court's condition of avoiding gang members and paraphernalia relate to the

                                            33 

30709-3-III
State v. Farias-Gallegos


circumstances of Farias-Gallegos shooting at I.M. The trial court's prohibitions are also

reasonably necessary to prevent a recurrence of senseless gunfire in a residential

neighborhood.

                                     CONCLUSION

       We affirm the conviction and sentence imposed on Ramiro Farias-Gallegos,

subject to his objection to LFOs if and when the State seeks to enforce the obligations.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.




                                          Fearing, 1.

WE CONCUR: 





Brown, 1.
                                           dzl
                                          Siddowa~'



                                            34 



                                                                                            !